818 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellee,v.Reginald CARTER, Appellant.
No. 85-5516.
United States Court of Appeals, Fourth Circuit.
Argued April 8, 1987.Decided April 30, 1987.

Before WINTER, Chief Judge, SPROUSE, Circuit Judge and BUTZNER, Senior Circuit Judge.
Harvey Greenberg, on brief, for appellant.
Elizabeth H. Trimble, Assistant United States Attorney (Breckingridge L. Willcox, United States Attorney, on brief), for appellee.
PER CURIAM:


1
In a previous appeal, we remanded this case to the district court to reconstruct the missing portion of the transcript of a three-day trial, in accordance with Fed.  R. App.  P . 10 (c) . The district court reconstructed the missing proceedings from its own trial notes and defendant was given the opportunity to object and propose amendments.  He made no response.


2
Defendant appeals, contending that his right to appeal was effectively denied because the district court was unable to produce the missing transcript of the second day of the trial.  We affirm.


3
We think that the district court proceeded in substantial compliance with Rule 10 (c), and defendant's right to appeal has not been denied.  We perceive no error in the evidentiary ruling disclosed in the reconstructed portion of the transcript nor any other reversible error in the entire trial.


4
AFFIRMED.